COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
V.M.,
 
                            Appellant,
 
v.
 
TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE
  SERVICES,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00181-CV
 
Appeal from the
 
65th
  District Court
 
of El
  Paso County, Texas 
 
(TC# 2009CM6364) 
 



 
MEMORANDUM
 OPINION
V.M. appeals from
a final order terminating her parental rights to six children.  We affirm.
V.M. is
represented on appeal by court-appointed counsel who has filed a brief in
accordance with the requirements of Anders
v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396, 1398-1400, 18 L. Ed. 2d
493 (1967).  Court-appointed counsel has
concluded that, after a thorough review of the record, V.M.’s appeal is
frivolous and without merit.  In Anders, the Supreme Court recognized
that counsel, though appointed to represent the appellant in an appeal from a
criminal conviction, had no duty to pursue a frivolous matter on appeal.  Anders,
386 U.S. at 744, 87 S. Ct. at 1400.  Thus,
counsel was permitted to withdraw after informing the court of his conclusion
and the effort made in arriving at that conclusion.  Id.  On several occasions, this Court has
concluded that that the procedures set forth in Anders apply to an appeal from a case involving the termination of
parental rights when court-appointed counsel has determined that the appeal is
frivolous.  See In re J.B., 296 S.W.3d 618, 619 (Tex.App.--El Paso 2009, no
pet.)(holding Anders is applicable in
an appeal from a termination of parental rights where court-appointed counsel
has determined that the appeal is frivolous); In re K.R.C., 346 S.W.3d 618, 619 (Tex.App.--El Paso 2009, no pet.)(same);
see also In re C.A.B, No.
08-08-00346-CV, 2009 WL 3152869, *1 (Tex.App.--El Paso Sept. 30, 2009, no pet.)(mem.
op.)(same).
Court-appointed
counsel’s brief meets the requirements of Anders
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced.  See Anders, 386 U.S. at 744, 87 S. Ct. at
1400; High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974).  In
her motion to withdraw filed concurrently with her Anders brief, counsel avers that, despite her efforts to contact
V.M., she was unable to deliver copies of her motion and brief to V.M. because V.M.’s
whereabouts are unknown.[1]  V.M. has not filed a pro se brief.
We have thoroughly
reviewed the record and counsel’s brief, and we agree with counsel’s professional
assessment that the appeal is frivolous and without merit.  Because there is nothing in the record that
might arguably support the appeal, a further discussion of the arguable grounds
advanced in counsel’s brief would add nothing to the jurisprudence of the
state.  Accordingly, the final order
terminating V.M.’s parental rights to six children is affirmed.  We also grant counsel’s motion to
withdraw.  See Moore v. State, No. 03-05-00690-CR, 2007 WL 2811971, *1
(Tex.App.--Austin Sept. 26, 2007, no pet.)(mem. op., not designated for
publication)(granting motion to withdraw filed by court-appointed counsel
unable to provide a copy of his Anders
brief to appellant because her whereabouts were unknown).
 
 
 
September 19, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure,
C.J., Rivera, and Antcliff, JJ.




[1]
Counsel avers that she attempted several times to contact V.M., who is
homeless, by telephone at V.M.’s last known number.